Case: 6:20-cv-00211-DCR-MAS Doc #: 10 Filed: 11/19/20 Page: 1 of 2 - Page ID#: 90




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

 DERRICK K. HALE,                               )
                                                )
        Petitioner,                             )       Civil Action No. 6: 20-211-DCR
                                                )
 v.                                             )
                                                )
 BRANDY HARM, Warden,                           )        MEMORANDUM ORDER
                                                )
        Respondent.                             )

                                     *** *** *** ***

       Petitioner Derrick K. Hale is a convicted state prisoner incarcerated at the Bell County

Forestry Camp in Pineville, Kentucky. The Court previously dismissed his petition for a writ

of habeas corpus under 28 U.S.C. § 2254 because it failed to state a cognizable claim and failed

to demonstrate exhaustion of state remedies. [Record No. 6] Undeterred, Hale has now filed

a motion, styled as an emergency petition to appeal the Court’s October 22, 2020, Order, which

seeks “a sentence reduction that is equal to an immediate release” due to the COVID-19

pandemic. [Record No. 9] The Court has denied similar motions from Hale multiple times,

and it will do so again here.

       The Court will construe Hale’s filing as a motion for reconsideration of the Court’s

October 22, 2020, Order. Hale asks the Court to waive “the state court remedy requirement”

due to a COVID-19 outbreak at Bell County Forestry Camp. [Record No. 9, p. 1] But even if

the Court waived that requirement, Hale has still not stated a cognizable claim. State

challenges to conditions of confinement are properly brought as § 1983 actions, not habeas

petitions. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973). As he has been informed multiple


                                              -1-
Case: 6:20-cv-00211-DCR-MAS Doc #: 10 Filed: 11/19/20 Page: 2 of 2 - Page ID#: 91




times, Hale cannot be granted the relief he seeks in this proceeding. If he wishes to raise an

Eighth Amendment claim, he must do so in a civil rights action, and if he wishes to receive a

sentence reduction, or some other form of emergency relief, he should request it from a state

court or state officials. Hale’s concerns are understandable, but he has simply chosen the

wrong path to relief.

       Accordingly, it is hereby

       ORDERED that Hale’s motion [Record No. 9] is DENIED.

       Dated: November 19, 2020.




                                             -2-
